In an action, inter alia, to set aside a separation agreement, the plaintiff appeals from an order of the Supreme Court, Westchester County (Shapiro, J.), dated September 3, 2002, which, inter alia, denied his motion to disqualify the defendant’s attorney.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiff’s contentions, the Supreme Court properly denied his motion to disqualify the defendant’s attorney (see Cohen-Davidson v Davidson, 255 AD2d 414 [1998]; Lazansky v Lazansky, 148 AD2d 501 [1989]).
The defendant’s remaining contentions are without merit. Ritter, J.E, Smith, H. Miller and Mastro, JJ., concur.